Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is under 50 words.  Correction is required. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b).

Claim Objections
Claims 39-48, 50, and 52 are objected to because of the following informalities:  Claim 39 should begin with the phrase “A prosthesis;” Claims 40-41 should begin with the phrase “The prosthesis;” claim 42 should begin with the phrase “A heart valve prosthesis;” and claims 43-48, 50, and 52 should begin with the phrase “The heart valve prosthesis.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41, 49, 51, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 39, this claim is considered indefinite due to the term “predefined position.” This term implies that the position of the connectors is determined prior to some point or step, but it is unclear what step the position of the connectors is defined before. Without further clarification, “predefined” could be interpreted as being defined at any point in time, as it would still occur before another point or step.
Claim 40 recites the limitations "the radial force in a ventricular or outflow area of the prosthesis" in lines 9-10 and “the range of 0.5 to 20 N” in lines 11-12. There is insufficient antecedent basis for these limitations in the claim.
Claim 41 recites the limitation "the range of 40 to 90 mm or 20 to 90 mm" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "Heart valve prosthesis according to claim 39" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 39 only recites a prosthesis, the heart valve prosthesis is first introduced in claim 42.
Claim 51 recites the limitation "Heart valve prosthesis according to claim 39" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 39 only recites a prosthesis, the heart valve prosthesis is first introduced in claim 42.
Claim 54 recites the limitations "the steps" in line 2 and “the catheter tip” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchand et al. (U.S. 2016/0331529).
Regarding claim 39 as best understood, Marchand et al. discloses a prosthesis comprising an outer stent (4, Fig. 3b) that is a laser cut (paragraph 0140) stent and an inner stent (5) that is a laser cut stent (paragraph 0140), wherein the outer stent (4) is connected to the inner stent (5) by one or more connectors (as shown in Fig. A, derived from Fig. 1), which are formed from the struts connecting the inner and outer stent along the bottom of the prosthesis from the perspective of Fig. 1, at a predefined position and wherein the outer stent (4) and the inner stent (5) form a double layer (Fig. 1) that is fully capable of performing the intended use of providing for crush resistance.
Additionally, the limitations that the outer stent and inner stent are laser cut, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 39 further define or add any structural limitations to the component.

    PNG
    media_image1.png
    380
    467
    media_image1.png
    Greyscale

Regarding claim 40, Marchand et al. discloses prosthesis according to claim 39, wherein:  b) proximal, middle, and distal areas of the prosthesis have different outer diameters in an expanded state of the prosthesis (Fig. 1).
Regarding claim 41, Marchand et al. discloses prosthesis according to claim 40, wherein: c) the middle area forms a groove (Fig. 1).
Regarding claim 42, Marchand et al. discloses heart valve prosthesis comprising the prosthesis according to claim 39 and a valve (13) fixed thereto (Fig. 7c).
Regarding claim 43, Marchand et al. discloses heart valve prosthesis according to claim 42, wherein the valve (13) is fixed to the prosthesis by one or more sutures, as the valve is connected to the prosthesis via a valve support (paragraph 0193), which is connected to the prosthesis via sutures (paragraph 0195).
Regarding claim 44, Marchand et al. discloses heart valve prosthesis according to claim 43, wherein the inner stent (5) is a laser cut (paragraph 0140) nitinol (paragraph 0144) tube (Fig. 1).
Additionally, the limitation that the inner stent is laser cut, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 44 further define or add any structural limitations to the component.
Regarding claim 45, Marchand et al. discloses heart valve prosthesis according to claim 44, wherein the inner stent (5): a) has an inner diameter of between 8 mm and 40 mm (paragraph 0135, Fig. 2).
Claims 39, 42, 46-48, and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalsky et al. (U.S. 9,066,801).
Regarding claim 39 as best understood, Kovalsky et al. discloses prosthesis comprising an outer stent (120, Fig. 1) and an inner stent (110), wherein the outer stent (120) is connected to the inner stent (110) by one or more connectors (130) at a predefined position and wherein the outer stent (120) and the inner stent (110) form a double layer (Fig. 1) that is fully capable of performing the intended use of providing for crush resistance.
Additionally, the limitations that the outer stent and inner stent are laser cut, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 39 further define or add any structural limitations to the component.
Regarding claim 42, Kovalsky et al. discloses heart valve prosthesis comprising the prosthesis according to claim 39 and a valve (200) fixed thereto (col. 5, lines 10-11).
Regarding claim 46, Kovalsky et al. discloses heart valve prosthesis according to claim 42, wherein: d) the outer stent (120) is a nitinol stent (col. 4, lines 60-61).
Regarding claim 47, Kovalsky et al. discloses heart valve prosthesis according to claim 46, wherein: b) the catheter delivery is transfemoral catheter delivery (col. 8, lines 19-29).
Regarding claim 48, Kovalsky et al. discloses heart valve prosthesis according to claim 46, wherein: the inner stent (110) is characterized by 12 cells circumferentially (Fig. 2), which is within the range of 4 to 30.
Regarding claim 51, Kovalsky et al. discloses heart valve prosthesis according to claim 39, wherein the inner stent (110) and outer stent (120) are connected with 12 connectors (130; Figs. 1-2), which is within the range of 4 to 24.
Regarding claim 52, Kovalsky et al. discloses heart valve prosthesis according to claim 39, wherein the inner stent (110) and outer stent (120) are connected with 12 connectors (130; Figs. 1-2), which is within the range of 4 to 14.
Regarding claim 53, Kovalsky et al. discloses a method of replacement heart valve therapy comprising implanting the heart valve prosthesis according to claim 42 in a subject in need thereof (col. 8, lines 19-29).
Regarding claim 54, Kovalsky et al. discloses the method of claim 53, wherein the prosthesis is delivered using a catheter comprising the steps of loading the prosthesis onto the catheter (col. 8, lines 19-20), introducing the catheter into the subject (col. 8, lines 20-24), moving the catheter tip to a target site (col. 8, lines 24-27), and deploying the prosthesis at the target site (col. 8, lines 27-29).
Regarding claim 55, Kovalsky et al. discloses the method of claim 54, wherein the prosthesis is delivered by transfemoral delivery (col. 8, lines 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kovalsky et al. (U.S. 9,066,801) as applied to claim 39 in view of Gross et al. (U.S. 10,245,143).
Regarding claims 49-50, Kovalsky et al. discloses heart valve prosthesis according to claim 39. Kovalsky et al. does not disclose that the connector is one or more sutures, a welding, one or more screws, or one or more clips (claim 49) or that the one or more clips is characterized by an interlocking tooth and an interlocking yoke and a cover (claim 50). Gross et al. discloses a prosthetic heart valve analogous to that of Kovalsky et al. The valve of Gross et al. includes a connector (526, Fig. 3) which is a clip (Fig. 3; claim 49). This clip is characterized by an interlocking tooth (523) and an interlocking yoke (524) and a cover (528; claim 50). Such a configuration allows for parts of the heart valve prosthesis to be adjusted in one direction while remaining stable in the other and allows for these adjustments to be done after deployment of the heart valve prosthesis (col. 15, line 62 – col. 16, line 3). This allows for the device to be adapted to the anatomy of the patient.
It would have been obvious to one skilled in the art at the time of filing to have modified the heart valve prosthesis of Kovalsky et al. with the teachings of Gross et al. by adding the clip structure of Gross et al. to the connectors of Kovalsky et al. in order to allow for the device to be adapted to the anatomy of the patient. This would result in the heart valve prosthesis of Kovalsky et al. wherein the connector is one or more clips (claim 49) and the one or more clips are characterized by an interlocking tooth and an interlocking yoke and a cover (claim 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774